Citation Nr: 0701074	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-09 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right femur fracture with one inch leg 
shortening.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to March 
1964, April 1964 to February 1968, and April 1968 to October 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In March 2006, the veteran testified at a Board 
video conference hearing.  He indicated at the hearing that 
he would be filing a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability in the near future.  The record currently before 
the Board does not reflect that such a claim has been filed.


FINDINGS OF FACT

1.  The veteran's residuals of a right femur fracture include 
a one inch shortening of the right lower extremity, 
subjective pain in the right leg, and an estimated 25 degree 
decrease in right thigh flexion/extension, productive of no 
more than slight knee and hip disability.

2.  The veteran's service-connected degenerative 
spondylolisthesis of the lumbar spine is not manifested by 
forward flexion of the thoracolumbar spine 30 degrees or less 
or by ankylosis or incapacitating episodes.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture of the right femur with shortening of 
the right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5255 (2006).

2.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative spondylolisthesis of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5239 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the RO provided VCAA notice to the 
appellant concerning the issues on appeal in March 2004.  
Accordingly, the express requirements set out by the United 
States Court of Appeals for Veterans Claims (Court) in 
Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, as well as the February 2005 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In the letter above, VA informed the appellant that 
it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the appellant to send copies of any relevant 
evidence he had in his possession and that he could also get 
any relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified VA 
medical records and affording the veteran examinations during 
the appeal period.  Additionally, the appellant was provided 
with the opportunity to testify at a Board hearing which he 
attended via video conference in March 2006.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

In May 1986, the RO granted service connection for residuals, 
comminuted fracture, right femur with leg shortening, and 
assigned a 10 percent rating, effective in January 1985.  In 
March 2001, the RO granted service connection for 
degenerative spondylolisthesis, lumbar spine, claimed as 
secondary to the right leg disability, and assigned a 20 
percent rating, effective in March 2000.  

VA outpatient records from June 2001 to February 2004 contain 
assessments of chronic low back pain.  They also note that 
the veteran took hydrocodone/acetaminophen for his back pain 
as needed.  The February 2004 assessment included a notation 
that a computed tomography of the veteran's lumbosacral spine 
in March 2000 showed L3-L4 disc space as normal and L4-L5 
disc space showing bulging of the disc cord across interspace 
producing an anterior ridge-type effect.  There was no 
localized herniation or protrusion.

In March 2004, the veteran filed a claim for increased 
ratings for his service-connected right leg and back 
disabilities, asserting that they had worsened since his last 
VA rating decision.  

On VA examination in March 2004, the veteran was observed 
walking with a limp from right to left which shifted the 
pelvis and lumbar spine.  He complained of pain when sitting 
on the right leg and was noted to always lean to the left 
when sitting.  He also complained of chronic spasms to the 
right thigh area, generalized stiffness, and constant pain.  
He said he had no shoe build up since active duty.  He denied 
swelling, heat and redness, and showed no instability or 
redness.  There was no abnormality to the bone, but 
tenderness was noted on palpation to the thigh.  The examiner 
indicated that a shoe lift would probably be too late to do 
any improvement.  He also remarked that the veteran 
complained more of back pain than leg pain and was very 
limited secondary to his back.  

Examination findings in March 2004 included essentially 
normally aligned legs with shortening to the right leg up one 
inch from the hip to heel.  There was some general weakness 
to the right thigh.  Extension/flexion against resistance was 
about 25% estimated decrease as compared to the opposite 
thigh.  There was also some atrophy noted.  Right thigh 
circumference five inches above the knee was 17 inches, left 
thigh was 18.5 inches.  There was a 1.5 inch decrease of 
muscle mass.  Circulation appeared intact.  The skin was warm 
and dry and color was good.  No scars were noted and there 
was no edema to the lower extremities.  

Also in March 2004 the veteran underwent a VA spine 
examination.  The veteran complained of a dull aching pain to 
the back and said he usually had severe stiffness in the 
morning.  He also noted problems when sitting or sleeping on 
the right side and said sitting on the right side increased 
leg and back pain.  He reported difficulty holding down a job 
and said the last job he had was one and a half years 
earlier.  He spoke of infrequent flare-ups that were usually 
associated with any type of bending or lifting of about 20 
pounds and said that medication helped.  On examination the 
veteran had slight scoliosis.  Tenderness was noted, 
particularly in the lower lumbar spine area and into the S1.  
The veteran complained of pain, but denied radiation.  
Decreased musculature was observed to the thighs.  The 
veteran was able to elevate either leg to a 40 degree angle 
on straight leg raises with complaints of pain to the lower 
back.  No spasms were palpable.  Active range of motion 
included forward flexion of 0 to 55 degrees, and to 40 
degrees on repetition with pain and facial grimacing.  Normal 
forward flexion was noted to be 0 to 75 degrees.  Back 
extension was 0 to 25 degrees, with normal extension of 0 to 
30 degrees.  Right and left lateral flexion was 0 to 20 
degrees out of 0 to 35 degrees.  Rotation on the right and 
left was 0 to 30 degrees out of 0 to 30 degrees.  The veteran 
was noted to have some difficultly standing on his toes and 
heels and some difficulty squatting.  No weakness was found 
and strength of forward flexion/backward extension against 
resistance was strong.  X-rays revealed grade 1 anterior 
spondylolisthesis L4/L5 with scoliosis and degenerative 
arthritis.  The veteran was diagnosed as having "L&S" spine 
grade 1 spondylolisthesis, scoliosis, and degenerative 
arthritis.  

The veteran testified at a Board videoconference hearing in 
March 2006 that he is in constant pain and that the 
medication he takes for the pain leaves him lethargic and 
unable to drive or get around.  His main contention is that 
he isn't being compensated for his pain.  He said his drove 
himself to the hearing, but it was the farthest he had driven 
in years.  He also said that he had to stop after 20 miles 
and get out of his car.  He reported that at his last check-
up his doctor told him to take pain pills before the pain 
starts.  The medication he said he was taking was 
hydrocortisone and a muscle relaxer.  He added that he lived 
alone and was able to shop, cook a little, and clean his 
house.  He also said he didn't really function well, sat 
around the house, and had pain all the time especially when 
trying to stand up straight.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis, established by x-ray, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  Id.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.  Right Leg Disability

Pertinent Criteria

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.

The Board observes in passing that the words "slight", 
"moderate" and "marked" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2006).

Also under Diagnostic Code 5255, fracture of surgical neck of 
the femur, with false joint or fracture of the shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, weight bearing preserved with aid of brace warrants a 
60 percent evaluation. Fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion, (spiral 
or oblique fracture) warrants an 80 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5255 (2006).

Normal range of hip motion are flexion from zero degrees to 
125 degrees; abduction zero degrees to 45 degrees.  See 38 
C.F.R. § 4.17a, Plate II.  

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
the thigh to 30 degrees warrants a 20 percent rating.  

A 20 percent evaluation is warranted under 38 C.F.R. § 4.71a, 
DC 5253, for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.   

Diagnostic Code 5275 pertains to shortening of the bones of 
the lower extremity. Under that provision, when the 
shortening is from 1-1/4 to 2 inches (3.2 centimeters to 5.1 
centimeters), a 10 percent rating is assigned.  When the 
shortening is from 2 to 2-1/2 inches (5.1 centimeters to 6.4 
centimeters), a 20 percent rating is assigned. When the 
shortening is from 2-1/2 to 3 inches (6.4 centimeters to 7.6 
centimeters), a 30 percent rating is assigned.  When the 
shortening is from 3 to 3-1/2 inches (7.6 centimeters to 8.9 
centimeters), a 40 percent rating is assigned.

A Note following Diagnostic Code 5275 provides that ratings 
based on shortening of the leg may not be combined with other 
ratings for fracture or faulty union in the same extremity.



Discussion

The veteran's service-connected right femur fracture 
residuals are rated 10 percent disabling.  This corresponds 
to slight disability under 38 C.F.R. § 4.71a, Diagnostic Code 
5255.  As set forth above, in order to warrant a rating in 
excess of 10 percent under Diagnostic Code 5255, the evidence 
must show malunion of the femur which approximates a moderate 
disability to the knee or hip, or a fracture of the neck or 
shaft of the femur.

The evidence does not reveal malunion of the veteran's femur.  
There is no indication of malunion of the femur in the 
veteran's outpatient records from 2001 to 2004, nor in x-ray 
findings in March 2004.  Rather, x-ray findings in March 2004 
revealed a healed fracture deformity of the mid femoral 
shaft.  Notwithstanding this finding, a rating by analogy 
does not approximate a higher than 10 percent rating under 
Code 5255.  In other words, although the veteran was shown at 
the March 2004 VA examination to have generalized weakness in 
the right thigh as well as tenderness and some atrophy, the 
Board finds that these symptoms, in addition to his 
complaints of pain and muscle spasms, most approximate the 
rating for slight disability under Code 5255.  The veteran is 
able to ambulate without special devices and had no 
complaints regarding his knee.  In this regard, the March 
2004 VA examiner stated that there was no indication of 
instability, giving-way or locking of the right knee at the 
March 2004 VA examination.  

Regarding range of motion, the veteran demonstrated an 
estimated 25 degree decrease on extension/flexion of the left 
thigh compared to the right during the March 2004 VA 
examination.  Based on a strict adherence to the criteria 
under Code 5252, this places the veteran's flexion at 
approximately 100 degrees which does not warrant a higher 
evaluation.  Moreover, findings do not show limitation of 
abduction of the thigh, motion lost beyond 10 degrees, to 
warrant a higher evaluation under Code 5253.

While the Board has considered the veteran's right leg pain 
and weakness, the objective record does not support the 
assignment of a rating in excess of 10 percent based on 
functional limitations due to pain.  This is especially so 
when considering that the March 2004 examiner stated that the 
veteran complained more of pain to his back than his leg and 
he is already being separately compensated for his back 
disability.  In short, the medical evidence does not identify 
any significant functional loss due to pain caused by the 
veteran's service-connected right femur fracture residuals to 
warrant a higher than 10 percent evaluation.

Diagnostic Code 5250 relates to ankylosis of the hip and Code 
5254 requires a flail joint of the hip.  As the medical 
evidence does not show any of these impairments related to 
the right femur disability, a rating higher than 10 percent 
does not apply under these diagnostic codes.  38 C.F.R. § 
4.71a.

Further, a separate evaluation is not warranted under 
Diagnostic Code 5275 for shortening of the lower extremity 
because the lower extremity has to be shortened by at least 
1-1/4 inch to be compensable under this code.  The medical 
evidence shows that the veteran's left leg has only been 
shortened by one inch.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for residuals of a right femur 
fracture with leg shortening have not been met.  Where, as 
here, the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002).

B.  Back Disability

Pertinent Criteria

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.

5235 Vertebral fracture or dislocation, 5236 Sacroiliac 
injury and weakness, 5237 Lumbosacral or cervical strain, 
5238 Spinal stenosis, 5239 Spondylolisthesis or segmental 
instability, 5240 Ankylosing spondylolisthesis, 5241 Spinal 
fusion, 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003), 5243 Intervertebral disc syndrome.

The general rating formula for diseases and injuries of the 
spine ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Discussion

In the instant case, a higher than 20 percent rating, to 40 
percent, is not warranted under Code 5239 since the veteran 
has not demonstrated forward flexion of the thoracolumbar 
spine to 30 degrees or less.  In this respect, the veteran 
demonstrated flexion to 55 degrees at the March 2004 VA 
examination and to 40 degrees after repetition.  This is 
consistent with the criteria for a 20 percent rating 
(requiring forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees).  The 
criteria for a 30 percent rating have simply not been met.  
Also, since this rating is warranted for symptoms with or 
without pain, the veteran's undisputed complaints of pain are 
already contemplated in the 20 percent rating.  This is 
important to note in light of the veteran's hearing testimony 
that the rating does not contemplate pain.

The only other criterion for consideration of a higher rating 
under Code 5239 would be for ankylosis of the spine.  
However, in the absence of evidence of ankylosis, this 
criterion is not met.

As for Code 5243, the veteran denied radiating pain at the 
March 2004 VA examination.  Moreover, as noted on a February 
2004 VA outpatient record, MRI findings from March 2000 
revealed no localized herniation or protrusion.  
Consequently, evaluating the veteran's back disability under 
the criteria for intervertebral disk syndrome is not 
applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

In conclusion, the Board finds that the criteria for a rating 
in excess of 20 percent for degenerative spondylolisthesis, 
lumbar spine, have not been met.  Where, as here, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not for application.  38 
U.S.C.A. § 5107 (West 2002).

C.  Extraschedular Consideration

Lastly, the Board points out that 38 C.F.R. § 3.321(b)(1) 
provides no basis for assignment of a higher rating for the 
veteran's right leg or back disability as these disabilities 
are not shown to be so exceptional or unusual as to warrant 
any higher evaluations on an extra-schedular basis.  It is 
important to keep in mind that the percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In this case, there is no evidence that 
these impairments result in marked interference with the 
veteran's employment (the veteran is not presently employed), 
or frequent periods of hospitalization, or that otherwise 
render impractical the application of the regular schedular 
standards.  Consequently, the Board is not required to refer 
the claim for compliance with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right femur fracture with leg shortening is 
denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative spondylolisthesis of the lumbar spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


